ACCEPTED
                                                                                                     01-15-00358-CR
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               5/25/2015 12:00:00 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK




                                   No. 01-15-00358-CR
                                                                                FILED IN
                                   T.C. No. CR-13-0430                   1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                       IN THE COURT OF APPEALS FOR THE                   5/26/2015 8:00:00 AM
                       FIRST COURT OF APPEALS DISTRICT,                  CHRISTOPHER A. PRINE
                                HOUSTON, TEXAS                                   Clerk




BOBBY JOE JONES, JR., Appellant

v.

THE STATE OF TEXAS, Appellee

Appealed from the District Court of Hays County, Texas
22nd Judicial District



     MOTION FOR EXTENSION OF TIME TO FILE REPORTER’S RECORD

   This Motion for Extension of Time to File Reporter’s Record is brought by BOBBY
JOE JONES, JR., Appellant, who shows in support:

     1. The Reporter’s Record in this case was due on May 11, 2015.

     2. Appellant is asking the Court for a 30-day extension. Appellant was contacted by
        Court Reporter Sherri Linder on May 11, 2015 and informed that an additional 30
        days was needed as a software change had recently been made to the equipment
        used during the trial court proceeding.

     3. Appellant attorney apologizes for the delay in filing this extension as this attorney
        has been engaged in back-to-back jury trials with the most recent ending May 22,
        2015 before the Honorable Judge David Wahlberg of the 167th Judicial District of
        Travis County.

     4. This Motion for Extension of Time to File Reporter’s Record is not sought for
        delay, but that justice may be done.


BOBBY JOE JONES, JR. prays that the Court grants the Motion for Extension of Time
to File Reporter’s Record.
                                    Respectfully Submitted,

                                    Bernard & Associates
                                    1203 Baylor St.
                                    Austin, TX 78703
                                    Tel: (512) 478-5291
                                    Fax: (512) 478-9827


                                    By: /s/ Tanisa Jeffers
                                    Brian Bernard, SBN 24001728
                                    Tanisa Jeffers, SBN 24006153

                                    Attorneys for BOBBY JOE JONES, JR.


                           CERTIFICATE OF CONFERENCE

        I certify that I have conferred with opposing counsels and they do not disagree
with this extension.


                                    /s/ Tanisa Jeffers
                                    Brian Bernard
                                    Tanisa Jeffers

                                    Attorneys for BOBBY JOE JONES, JR.




                              CERTIFICATE OF SERVICE
        I certify that a true copy of the above was served on each attorney of record or
party in accordance with Texas Rules of Civil Procedure on May 23, 2015.


                                    /s/ Tanisa Jeffers
                                    Brian Bernard
                                    Tanisa Jeffers

                                    Attorneys for BOBBY JOE JONES, JR.